Citation Nr: 0618097	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  95-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

What evaluation is warranted from March 4, 1992, for right 
knee arthritis?  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1985 to March 
1992.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time, the appeal 
was remanded for further procedural development.  The 
procedural history of this appeal can be found in that Board 
decision and remand as well as the earlier Board remands.


FINDING OF FACT

Since March 4, 1992, the preponderance of the evidence is 
against showing that right knee arthritis is manifested by 
flexion limited to 30 degrees or extension limited to 15 
degrees, or by objective evidence that right knee arthritis 
acting alone has resulted in frequent periods of 
hospitalization or in marked interference with employment.


CONCLUSION OF LAW

Since March 4, 1992, the veteran has not met the criteria for 
a higher schedular or extraschedular evaluation for right 
knee arthritis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The written notice provided in the July 2004 VA 
letter regarding a separate compensable rating for right knee 
arthritis.  The May 2005 supplemental statement of the case 
readjudicated the claim.  These actions fulfill the 
provisions of 38 U.S.C.A. § 5103(a).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his records from the Social Security 
Administration, the Phoenix and Tucson VA Medical Centers, 
Arizona Medical Imaging Network, Abram Ber, M.D., Martin 
Cohen, M.D., Behavioral Health Systems, Julie A. Schwartz, 
M.S., and Mayo Clinic Scottsdale.  It also includes several 
VA examinations which provided medical opinions as to the 
severity of his right knee arthritis.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



The Claim

The veteran contends that his right knee arthritis is 
manifested by symptomatology that warrants the assignment of 
a rating in excess of 10 percent. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

An April 2005 rating decision implemented a July 2004 Board 
decision by granting a separate 10 percent disability rating 
for right knee arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis).  The issue of entitlement 
to a higher evaluation for chondromalacia of the right knee, 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, was the subject of a November 2005 
Board decision and is no longer in appellate status.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  A rating of 20 percent is assigned for 
each such major joint or group of minor joints, with 
occasional incapacitating exacerbations, affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the 
knee limited to 45 degrees warrants a 10 percent rating.  If 
flexion of the knee is limited to 30 degrees a 20 percent 
rating is in order.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of 
the knee limited to 10 degrees warrants a 10 percent rating.  
If extension of the knee is limited to 15 degrees a 20 
percent rating is in order.  Id.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
for a veteran to have "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, a review of the 
voluminous VA and private treatment records dating back to 
1992, including the results from two VA examinations and an 
addendum to the last VA examination, show that right knee 
range of motion, at its worst, was 0 to 110 degrees.  See VA 
examination dated in September 1992.  More contemporaneous 
records show range of motion of 0 to 120 degrees and 0 to 125 
degrees.  See VA treatment record dated in November 2003; and 
VA examination dated in May 2003.  In fact, one February 2004 
VA treatment record included the opinion that right knee 
range of motion was within normal limits.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005))  

Therefore, because right knee flexion was not limited to 30 
degrees and extension was not limited to 15 degrees, a higher 
evaluation is not warranted under these Diagnostic Codes 
based on the objective clinical findings of loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his right knee equates to the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.  

Specifically, while the veteran complained of pain in his 
right knee, while one VA examiner noted problems with 
tenderness, and while another noted a problem with a limp, 
not one VA examiner noted objective evidence of knee 
swelling, heat, weakened movement, excess fatigability, 
incoordination, disuse atrophy, etc.  38 C.F.R. §§ 4.40, 
4.45.  In fact, the September 1992 VA examiner, after 
reporting range of motion was from 0 to 110 degrees, reported 
that there was no effusion, thickening, or pain on 
manipulation.  Likewise, the November 2003 VA examiner, after 
reporting range of motion was from 0 to 125 degrees, reported 
that there was no tenderness, effusion, crepitus, or fatigue.  
Furthermore, in the October 2004 addendum, that examiner also 
opined that there was no weakness.  He also characterized the 
limp as mild.

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant a 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261 or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
does not equate to the criteria for either a higher or a 
separate evaluation under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson.

Based on the veteran's written statements to the RO, personal 
hearing testimony, and statements to VA examiners that his 
right knee arthritis interferes with obtaining and/or 
maintaining employment, the Board considered the application 
of 38 C.F.R. § 3.321(b)(1).  Although the veteran has 
described his pain as being so bad that he cannot obtain and 
maintain employment, the evidence does not objectively show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his right knee arthritis acting alone has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the RO was correct in finding that the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson.

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, his statements 
to his physicians, and his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements 
addressing the severity of his right knee arthritis is not 
probative evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

An evaluation in excess of 10 percent for right knee 
arthritis is not warranted at any time since March 4, 1992.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


